 



Exhibit 10.31
EXECUTION COPY
MANAGEMENT AGREEMENT BETWEEN PREGIS NV
AND MR. FERNANDO DE MIGUEL

BETWEEN:    PREGIS NV, a company incorporated under Belgian law, having its
registered office IN BELGIUM, at Wellen, Bodemstraat 11 and registered with the
Register of Legal Persons under number BE-404.798.222.       Hereby duly
represented by David Germis and Sayed Rashed, in their capacity of directors,  
    Hereinafter referred to as “the Company”;   AND:    Mr. Fernando De Miguel,
residing in Belgium at [to be determined]       Hereinafter referred to as
“Mr. De Miguel”       Hereinafter jointly referred to as “the Parties”.

WHEREAS

  1.   The Company and its subsidiaries are primarily active in the field of
innovative and reliable protective and foodservice packaging products.     2.  
The Company requires management services and assistance for the daily operations
of its business activities.     3.   Mr. De Miguel has management expertise in
the area of managing various business divisions and functions throughout Europe
and has offered the Company to provide the required management services and
assistance.     4.   The General Meeting of Shareholders of the Company has
appointed Mr. De Miguel as one of the Directors of the Company with effect on
June 1, 2007.     5.   Mr. De Miguel has accepted this mandate.     6.   The
Board of Directors of the Company has appointed Mr. De Miguel as Managing
Director of the Company with effect on June 1, 2007.     7.   The Managing
Director has accepted this mandate and will perform the management services and
assistance under the terms and conditions set out in this agreement (hereafter
“the Agreement”).     8.   The Parties have agreed to conclude the present
Management Agreement (hereafter “the Agreement”) providing for and setting out
(i) the terms and conditions of the Parties’ collaboration which Parties wish to
construe on a fully independent basis and (ii) the Parties’ various rights and
obligations on this subject.

 



--------------------------------------------------------------------------------



 



THEREFORE IT IS HEREBY AGREED AS FOLLOWS:
Article 1 — Scope of this Agreement

1.1   The Parties enter into present Agreement, effective as from June 1, 2007.
  1.2   Mr. De Miguel shall render the Services specified in article 1.3. of the
present Agreement in full independence, and, outside any link of subordination
vis-à-vis the Company.       As far as necessary, the Parties stress that the
freedom and independence towards each other for the execution of the present
Agreement is an essential element of this Agreement, lacking of which the
present Agreement would not have been concluded.   1.3   For the purposes of
this Agreement and the services performed hereunder, Mr. De Miguel is acting as
an independent contractor, which duties and responsibilities shall relate to the
daily management tasks (further “the Services”), which shall include:

  •   daily management of the Company. Mr. De Miguel accepts to assume
responsibility for the daily management of the Company. Within the usual area of
responsibilities of a Managing Director, Mr. De Miguel will be entrusted with
the most extensive powers of daily management as determined in the Articles of
Association of the Company.     •   representation of the company vis-à-vis the
authorities.

The list of Services referred to above is not comprehensive and may be amended,
elaborated or restricted from time to time by mutual agreement. Subsequently, an
addendum will be drafted, signed and added to the present Agreement.
Article 2 — Obligations of MR. DE MIGUEL

2.1.   Mr. De Miguel will render the Services on a fully independent basis and
shall at no moment whatsoever be considered as or be treated as an employee of
the Company. The Company shall at no moment give any orders or instructions to
Mr. De Miguel and shall at no moment whatsoever exercise any form of employer’s
authority towards Mr. De Miguel.   2.2.   Mr. De Miguel shall render the
Services specified in article 1 here above, and, in general, perform its mandate
in full compliance with the laws of the countries in which the Company operates
and with all competence, independence and dedication expected from a
professional that holds itself out to be a specialist in management expertise.
Mr. De Miguel shall devote to its tasks all means, time and endeavours as
necessary. Wherever applicable, Mr. De Miguel shall be registered with all
competent authorities. In case the present or future ruling would impose
specific certificates or other conditions in order to be entitled to render the
Services, Mr. De Miguel undertakes to comply within the shortest and practically
possible term and guarantees and warrants that the person(s) on which it calls
will do the same. During

 



--------------------------------------------------------------------------------



 



    the performance of this Agreement, Mr. De Miguel shall strictly abide by all
his obligations under Belgian law, including obligations pertaining to tax,
labour and social security law.   2.3.   Mr. De Miguel shall determine himself
how to carry out his tasks and shall receive no direct instructions regarding
how the work should be organized, except for the general guidelines justified by
the necessities of the collaboration between the Parties.   2.4.   Mr. De Miguel
shall render a written report of its activities at the intervals and in
accordance with the procedure laid down together with the Company or when the
Parties consider this to be necessary for the monitoring of the proper
performance of the duties incumbent upon the Parties.       However, Mr. De
Miguel shall not be required to justify himself with regard to the time spent,
methods of work or the organization of its work.   2.5.   Mr. De Miguel shall
operate within the Company’s policies and guidelines relating to health, safety,
security and IT security.

Article 3 — Obligations for the company
The Company undertakes:

(a)   to put an office at the disposal of Mr. De Miguel in its premises
including all usual facilities and administrative assistance;   (b)   to provide
Mr. De Miguel with all documents, instructions, information, guidelines and
assistance needed to fulfil its mandate.

Article 4 — Fees

4.1.   In consideration for carrying out the Services, Mr. De Miguel will
receive an annual fixed fee of 250.000 EUR. This fee will be paid in 12 monthly
installments, at the end of each month. The monthly fee will be submitted to the
applicable taxes due on director’s fees.   4.2.   This compensation has been
established by taking into consideration the tax concessions resulting from the
application of the special tax regime; it includes the non-taxable allowances
determined in accordance with the Technical Note as stated in the administrative
circular issued by the Belgian tax authorities on 8 August 1983. These
non-taxable allowances are deemed to cover the following expenses:

  •   Difference in the costs of living between Belgium and Spain     •  
Difference in the costs of housing between Belgium and Spain     •   Difference
in the income taxes between those two countries.

The Company commits to take the necessary actions to apply for the concessions
resulting from the special tax regime. The above-information is disclosed for
Belgian income tax purposes only.

 



--------------------------------------------------------------------------------



 



4.3.   Mr. De Miguel is also eligible to earn an additional variable
compensation, which can amount up to 40% of the annual fee, pursuant to a
variable compensation plan that currently is based upon performance
targets/goals set by the Company. Calculation of the Variable Compensation as
well as policies and practices shall be as set forth in the applicable
provisions of the Plan, as such Plan may be revised from time to time.   4.4.  
Mr. De Miguel is entitled to invoice the Company for expenses incurred wholly
and exclusively when carrying out the Services, including for example:
representation costs, the annual fee for a credit card, the cost of a mobile
phone, fuel, transportation and lodging expenses in case of business travel for
the Company provided that such expenses are duly supported by original receipts
and invoices.   4.5.   Furthermore, as a Managing Director, Mr. de Miguel will
be entitled to the use of a company car, or provided with a monthly car
allowance of up to 1,400 EUR.

4.6.   Furthermore, as a Managing Director, Mr. de Miguel will be eligible for
the benefits of the group insurance (pension, death, invalidity, hospitality)
subscribed by the Company for its independent remunerated Managing Directors
with a contract for indefinite duration.   4.7.   Mr. De Miguel shall be granted
132.16 stock options pursuant to a stock option agreement between Mr. De Miguel
and the Company’s parent company.   4.8.   All payments are to be made by the
Company to Mr. De Miguel. The payments will be made on the following account:
[                    ].

Article 5 — Social security position of mr de Miguel
Mr. de Miguel is subject to the Belgian social security scheme for self-employed
workers. It is therefore Mr. de Miguel’s responsibility to affiliate to a social
insurance fund for self-employed workers and to pay the quarterly bills of
social security contributions issued by this fund.
Article 6 — Terms of the Agreement and Termination

6.1   This Agreement is entered into for an indefinite duration, effective as of
June 1, 2007.   6.2   This agreement may be terminated at any time by Mr. De
Miguel subject to twelve (12) months’ written notice to the Company. In case
this Agreement is terminated by Mr. De Miguel without notice, Mr. De Miguel will
pay to the Company an indemnity of 250.000 EUR.       This agreement for
indefinite duration may be terminated at any time by the Company subject to
twelve (12) months’ written notice to Mr. De Miguel.       The Company may
decide to request Mr. De Miguel not to serve the notice.       In case this
Agreement is terminated by the Company without notice, the Company will pay to
Mr. De Miguel an indemnity of 250.000 EUR.

 



--------------------------------------------------------------------------------



 



6.3   In case of violation by any party of any of its obligations under this
Agreement, the other party shall be entitled to terminate this Agreement by
registered mail immediately and de jure, without notice nor compensation or
indemnity, in case the defaulting party fails to remedy such violation within
ten (10) working days following the written notification by registered mail of
such violation.

6.4   The Company shall be entitled to terminate the present Agreement by
registered mail immediately and de jure, without notice nor compensation in the
case Mr. De Miguel, whilst carrying out the Services, is guilty of any gross
misconduct or gross negligence or commits any serious or persistent breach of
any of its undertakings or obligations to the Company or any subsidiary or
affiliate thereof (whether under this Agreement or otherwise).

6.6   Upon termination of this Agreement for any reason (and whether or not as a
result of breach of this Agreement by the Company), Mr. De Miguel shall, at the
request of the Company, immediately agree to terminate any mandates that may
have been granted in order to allow Mr. De Miguel to carry out the Services,
without prejudice to any other rights accruing to either party hereto.

6.7   Any unilateral termination of this Agreement has to be notified to the
other party by registered mail.

Article 7 — Confidentiality

7.1   Mr. De Miguel shall not (other than in the proper performance of its
duties under the present Agreement or with the prior written consent of the
Company or unless ordered by a court of competent jurisdiction) at any time
either during the continuance of this Agreement or after its termination
disclose or communicate to any person or use for its own, or its employees or
shareholder’s benefit or the benefit of any person other than the Company or any
affiliated Company or through any failure to exercise all due care and diligence
cause or permit any unauthorized disclosure of any confidential information of
the Company of any affiliated Company which Mr. De Miguel has obtained in the
course of the execution of the present Agreement. The provisions of this Clause
shall not apply to any confidential information which:

  •   Is in or enters the public domain other than by breach of this Agreement;
or     •   Is obtained from any third party that is lawfully authorized to
disclose such information.

7.2   All notes, memoranda, records and writings relating to any intellectual
property, trade secret, or confidential information concerning the business of
the Company or any affiliated Company or any of its or their suppliers, agents,
distributors, customers or others which shall have been acquired, received or
made by Mr. De Miguel during the course of this Agreement shall be the property
of the Company or any affiliated Company and Mr. De Miguel shall, upon
termination of this Agreement, be immediately returned to the Company,
irrespective of the carrier and without retention of any copies.

Article 8 — Non Competition and Non Solicitation

8.1   During the term of this Agreement, Mr. De Miguel shall not, directly or
indirectly, engage in the business of, own or control any direct or indirect
interest in, act as

 



--------------------------------------------------------------------------------



 



director, officer, employee of, either in a full time or temporary capacity, or
offer consultancy services to, or be connected in any manner with any person,
firm corporation, association or other entity which competes with the businesses
of the Company or any of its affiliates.

8.2   Mr. De Miguel undertakes moreover, during a period of one (1) year after
the termination of the present Agreement, to withhold from approaching,
engaging, employing, sub-contracting with, paying for the services of or
endeavouring to entice away from the Company through the intermediary of third
parties, any individual/ company who is an employee, a director, a partner or an
independent contractor of the Company or any other company that is part of the
group the Company belongs to and that the same conditions shall apply to all its
employees and shareholders

8.3   Mr. De Miguel undertakes not to engage for a period of one (1) year
following the termination of this Agreement directly or indirectly, in the
business of, own or control any direct or indirect interest in, act as director,
officer, employee of, either in a full time or temporary capacity, or offer
consultancy Services to, or be connected in any manner with any person, firm,
corporation, association or other entity, which competes with the business of
the Company or any of its affiliates.       The non compete will apply in the
following geographical area: Belgium, United Kingdom, Netherlands, France, Spain
Germany, Italy, Poland, Czech Republic, Hungary and Romania.

8.4   Any violation of the provisions of this Article shall automatically
entitle the Company to obtain damages from Mr. De Miguel in the amount of twice
the amount paid to Mr. De Miguel in the twelve months prior to termination and
notwithstanding the right for the Company to claim a higher indemnity if it
produces evidence of more important damages.

Article 9 — Notifications
All notifications by registered letter or otherwise, provided for or not by this
Agreement, shall be validly addressed to the above-mentioned registered office
of the Company and above-mentioned registered office of Mr. De Miguel. If case
of change of these addresses, the change shall be notified by registered mail
with a proof of receipt.
A notice sent by registered mail shall be deemed as served on the third working
day following the day on which it was posted and registered at the post office.
Article 10 — Entire Agreement
This Agreement cancels and supersedes all previous Agreements between the
parties be it oral or in writing. These prior Agreements have to be considered
as terminated in common Agreement and/or null and void.
Any modification to this Agreement can only be inserted through a written
addendum, signed by both parties.

 



--------------------------------------------------------------------------------



 



Article 11 — Severability
The clauses of this Agreement are independent from each other and, hence, the
invalidity of one clause does not affect the validity of the others.
In the event that one of the provisions of this Agreement is invalid, parties
will substitute this provision by a new provision, which makes it possible to
achieve the same result, or at least a similar result.
Article 11 — Governing Law and Jurisdiction
This Agreement shall be governed by Belgian law.
Any dispute arising out or in connection with this Agreement shall be finally
settled by the Court of Commerce of Brussels.
* * *
Made in Wellen, Belgium, in two originals, on May 15, 2007, each party
acknowledging having received a duly executed copy.

     
 
    /s/ David Germis
/s/ Sayed Rashed     /s/ Fernando De Miguel
For the Company
  Mr. De Miguel
Pregis NV
   

 